Filed 1/10/20




                              CERTIFIED FOR PUBLICATION

                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                              FOURTH APPELLATE DISTRICT

                                         DIVISION THREE


 CITY OF HUNTINGTON BEACH,

      Plaintiff and Respondent,                         G057013

          v.                                            (Super. Ct. No. 30-2018-00984280)

 XAVIER BECERRA, as Attorney General,                   OPINION
 etc.,

      Defendant and Appellant.


                  Appeal from a judgment of the Superior Court of Orange County, James L.
Crandall, Judge. Reversed and remanded with directions.
                  Xavier Becerra, Attorney General, Thomas S. Patterson, Assistant Attorney
General, Stepan A. Haytayan and Jonathan M. Eisenberg, Deputy Attorneys General, for
Defendant and Appellant.
                  Michael E. Gates, City Attorney, and Brian L. Williams for Plaintiff and
Respondent.
                                     *          *          *
                                    INTRODUCTION
              The California Values Act, Government Code section 7284 et seq. (the
CVA), restricts the ability of local law enforcement agencies to inquire into immigration
status, place individuals on an immigration hold, and use personnel or resources to
participate in certain immigration enforcement activities. The issue we address is
whether charter cities are exempt from compliance with one part of the CVA,
Government Code section 7284.6 (section 7284.6), on the ground it infringes the
authority of charter cities under article XI, section 5, subdivision (b) of the California
Constitution to create, regulate, and govern city police forces.
              We hold section 7284.6 is constitutional as applied to charter cities because
it addresses matters of statewide concern—including public safety and health, effective
policing, and protection of constitutional rights—is reasonably related to resolution of
those statewide concerns, and is narrowly tailored to avoid unnecessary interference in
local government. In so holding, we follow and apply the opinions of the California
Supreme Court in California Fed. Savings & Loan Assn. v. City of Los Angeles (1991) 54
Cal. 3d 1 (California Fed. Savings) and State Building & Construction Trades Council of
California v. City of Vista (2012) 54 Cal. 4th 547 (City of Vista).
              The trial court concluded otherwise, and granted a petition for writ of
mandamus brought by the City of Huntington Beach (the City), which is a charter city.
The court ordered Xavier Becerra, as the California Attorney General, to refrain from
enforcing section 7284.6 against the City. Based on our holding that section 7284.6 is
constitutional as applied to charter cities, we reverse with directions to deny the writ
petition and enter judgment in favor of the Attorney General.
              In a companion appeal, City of Huntington Beach v. Los Alamitos
Community United, G057209, two community organizations and four people challenge
the trial court’s ruling the CVA is unconstitutional as to charter cities. In that case, we
conclude the appellants lack standing to appeal and grant the City’s motion to dismiss.

                                              2
                                    RELEVANT LAW
              Resolution of this appeal turns on the relationship and potential conflict
among three sources of law: (1) the CVA, (2) article XI, section 5 of the California
Constitution, and (3) the Huntington Beach Charter and municipal code provisions.
                                              I.
                                          The CVA
              When enacting the CVA, the Legislature found “[i]mmigrants are valuable
and essential members of the California community,” “[a] relationship of trust between
California’s immigrant community and state and local agencies is central to the public
safety of the people of California,” and “[t]his trust is threatened when state and local
agencies are entangled with federal immigration enforcement.” (Gov. Code, § 7284.2,
subds. (a), (b) & (c).) As a result, the Legislature found, “immigrant community
members fear approaching police when they are victims of, and witnesses to, crimes,
seeking basic health services, or attending school, to the detriment of public safety and
the well-being of all Californians.” (Id., subd. (c).)
              In addition, the Legislature found that “[e]ntangling state and local agencies
with federal immigration enforcement programs diverts already limited resources and
blurs the lines of accountability between local, state, and federal governments.” (Gov.
Code, § 7284.2, subd. (d).) The Legislature expressed concern that state and local
participation in federal immigration enforcement could lead to the unconstitutional
detention of California residents who were targeted based on race or ethnicity in violation
of the Fourth Amendment to the United States Constitution and the Equal Protection
Clause. (Id., subd. (e).) The goal of the CVA, the Legislature declared, is “to ensure
effective policing, to protect the safety, well-being, and constitutional rights of the people
of California, and to direct the state’s limited resources to matters of greatest concern to
state and local governments.” (Id., subd. (f).)




                                              3
              The CVA carries out its purposes by prohibiting state and local law
enforcement from engaging in certain specifically identified acts related to immigration
enforcement. Section 7284.6, the challenged part of the CVA, prohibits state and local
law enforcement from: (1) inquiring into a person’s immigration status (id.,
subd. (a)(1)(A)); (2) detaining a person on the basis of a “hold” request from immigration
authorities (id., subd. (a)(1)(B)); (3) providing information regarding a person’s release
date or responding to requests for notification by providing release dates unless that
information is available to the public (id., subd. (a)(1)(C)); (4) providing personal
information, such as address and employment status, to immigration authorities, unless
that information is available to the public (id., subd. (a)(1)(D)); (5) making or
intentionally participating in arrests based on civil immigration warrants (id.,
subd. (a)(1)(E)); (6) assisting immigration authorities in warrantless searches near the
United States border (id., subd. (a)(1)(F)); (7) performing the functions of an immigration
agent (id., subd. (a)(1)(G)); (8) placing local law enforcement officers under the
supervision of a federal agency for purposes of immigration enforcement (id.,
subd. (a)(2)); (9) using immigration officers as interpreters for law enforcement matters
under the jurisdiction of state or local law enforcement agencies (id., subd. (a)(3));
(10) transferring a person to immigration authorities unless authorized by a judicial
warrant or judicial probable cause determination (id., subd. (a)(4)); (11) providing office
space exclusively dedicated for immigration agents within a county or city law
enforcement facility (id., subd. (a)(5)); and (12) contracting with the federal government
for use of California law enforcement facilities to house persons as federal detainees for
purposes of civil immigration custody (id., subd. (a)(6)).
              The CVA makes clear that California law enforcement agencies are not
prohibited from engaging in certain activities with federal authorities. California law
enforcement agencies are not prohibited from investigating, enforcing, detaining upon
reasonable suspicion of, or arresting a person for a violation of section 1326(a) of title 8

                                              4
of the United States Code (reentry of removed aliens). (§ 7284.6, subd. (b)(1).)
California law enforcement agencies are not prohibited from responding to a request from
immigration authorities for information about a specific person’s criminal history if
otherwise permitted by state law. (Id., subd. (b)(2).) California law enforcement
agencies may conduct enforcement or investigative duties associated with a joint law
enforcement task force so long as the primary purpose of the task force is not
immigration enforcement and the enforcement or investigative duties are primarily
related to a violation of law unrelated to immigration enforcement. (Id., subd. (b)(3).)
               The CVA states that it “does not prohibit or restrict any government entity
or official from sending to, or receiving from, federal immigration authorities,
information regarding the citizenship or immigration status, lawful or unlawful, of [any]
individual, or from requesting from federal immigration authorities immigration status
information, lawful or unlawful, of any individual, or maintaining or exchanging that
information with any other federal, state, or local government entity, pursuant to [federal
immigration laws].” (§ 7284.6, subd. (e).)
               The CVA imposes on the California Attorney General the task of preparing
and publishing “model policies limiting assistance with immigration enforcement to the
fullest extent possible consistent with federal and state law at public schools, public
libraries, health facilities operated by the state or a political subdivision of the state,
courthouses, Division of Labor Standards Enforcement facilities, the Agricultural Labor
Relations Board, the Division of Workers Compensation, and shelters, and ensuring that
they remain safe and accessible to all California residents, regardless of immigration
status.” (Gov. Code, § 7284.8, subd. (a).)
               The CVA also imposes restrictions on the Department of Corrections and
Rehabilitation (DCR). The DCR must, in advance of an interview between United States
Immigration and Customs Enforcement (ICE) and a person in DCR custody, provide that
person with a written consent form explaining the purpose of the interview, that the

                                                5
interview is voluntary, and that the person may decline to be interviewed or be
interviewed only with an attorney present. (Gov. Code, § 7284.10, subd. (a)(1).) The
DCR must, upon receiving an ICE hold, notification, or transfer request, provide a copy
of the request to the person who is the subject of the request and inform him or her
whether the DCR intends to comply with it. (Id., subd. (a)(2).) The CVA prohibits the
DCR from (1) restricting access to “any in-prison educational or rehabilitative
programming, or credit-earning opportunity” solely on the basis of citizenship or
immigration status and (2) considering citizenship or immigration status in determining a
person’s custodial classification level. (Id., subd. (b)(1) & (2).)
                                              II.
                      California Constitution, Article XI, Section 5
              California law classifies cities as either charter cities, which are organized
under a charter (Gov. Code, § 34101), or general law cities, which are organized under
the general law of the State of California (id., § 34102). (See City of Vista, supra, 54
Cal.4th at p. 552, fn. 1.) The City is a charter city.
              Under the home rule doctrine, “[c]harter cities are specifically authorized
by our state Constitution to govern themselves, free of state legislative intrusion, as to the
matters deemed municipal affairs.” (City of Vista, supra, 54 Cal.4th at p. 555.)
              Article XI, section 5 of the California Constitution defines the scope of
home rule powers of a charter city. Section 5 does so in two subdivisions. Section 5,
subdivision (a) (Section 5(a)) sets out the general rule of municipal self-governance and
provides: “It shall be competent in any city charter to provide that the city governed
thereunder may make and enforce all ordinances and regulations in respect to municipal
affairs, subject only to the restrictions and limitations provided in their several charters
and in respect to other matters they shall be subject to general laws. City charters
adopted pursuant to this Constitution shall supersede any existing charter, and with



                                               6
respect to municipal affairs shall supersede all laws inconsistent therewith.” (Ibid., italics
added; see Johnson v. Bradley (1992) 4 Cal. 4th 389, 397 (Johnson).)
              “Whereas subdivision (a) of article XI, section 5 articulates the general
principle of self-governance, subdivision (b) sets out a nonexclusive list of four ‘core’
categories that are, by definition, ‘municipal affairs.’” (Johnson, supra, 4 Cal.4th at
p. 398, fn. omitted.) Article XI, section 5, subdivision (b) of the California Constitution
(Section 5(b)) states: “It shall be competent in all city charters to provide, in addition to
those provisions allowable by this Constitution, and by the laws of the State for: (1) the
constitution, regulation, and government of the city police force (2) subgovernment in all
or part of a city (3) conduct of city elections and (4) plenary authority is hereby granted,
subject only to the restrictions of this article, to provide therein or by amendment thereto,
the manner in which, the method by which, the times at which, and the terms for which
the several municipal officers and employees whose compensation is paid by the city
shall be elected or appointed, and for their removal, and for their compensation, and for
the number of deputies, clerks and other employees that each shall have, and for the
compensation, method of appointment, qualifications, tenure of office and removal of
such deputies, clerks and other employees.” (Ibid., italics added.)
                                             III.
              Huntington Beach Charter and Municipal Code Provisions
              Section 103 of the Huntington Beach Charter states: “The City shall have
the power to make and enforce all laws and regulations in respect to municipal affairs,
subject only to such restrictions and limitations as may be provided in this Charter or in
the Constitution of the State of California.” Section 2.52.030 of the Huntington Beach
Municipal Code states: “It shall be the duty of each and every member of the Police
Department to enforce impartially all the laws and statutes of the United States and of the
State of California and all of the ordinances of the City, within the limits of this City, and



                                              7
to perform such other and further duties as by statute and ordinance now existing or
hereafter enacted, may be imposed upon them in their capacity as peace officers.”
              Section 2.24.050 of the Huntington Beach Municipal Code states: “The
Police Chief shall perform such other acts as the laws of the state and ordinances of the
Council may require.”

                        FACTS AND PROCEDURAL HISTORY
              The City filed a petition for writ of mandamus and a complaint for
declaratory relief to “invalidate the unconstitutional mandates of the [CVA] that
impermissibly strip the City’s constitutionally protected Charter authority with respect to
local ‘municipal affairs.’” The petition and complaint had three causes of action:
(1) writ of mandate, (2) declaratory relief, and (3) injunctive relief. Each cause of action
alleged the CVA unconstitutionally violates the City’s authority to conduct municipal
affairs guaranteed under article XI, section 5 of the California Constitution by mandating
how the City operates its police force. As relief, the City prayed for issuance of “[a] Writ
of Mandamus that commands and compels [the Attorney General] to comply with [his]
respective mandatory and ministerial duties with respect to the City’s claims raised in this
action, including . . . that [the Attorney General] not enforce the [CVA] against the City
and comply with Article XI, § 5 of the California Constitution.” The City also prayed for
a declaration that the CVA is unconstitutional and preempted by article XI, section 5 of
the California Constitution.
              In a memorandum of points and authorities in support of the petition for
writ of mandamus, the City argued article XI, section 5 of the California Constitution
grants charter cities “supreme authority” over municipal affairs, which include operation
of the City’s police force. The City argued the CVA is “an impermissible,
un-Constitutional overreach, is void, and should be invalidated” because it intrudes upon
the City’s control of its police force. The City submitted a declaration from its Chief of


                                              8
Police, Robert Handy, who voiced a number of criticisms of the CVA. Chief Handy
declared the CVA “interferes with effective local law enforcement by limiting the
discretion of the City police to work cooperatively with the United States Department of
Homeland Security and [ICE].”
              The Attorney General filed opposition, which included the legislative
history of the CVA, a declaration from Professor Tom K. Wong of the University of
California, San Diego, and copies of declarations from four other law enforcement
officials that had been filed in a federal court action. Wong concluded: “When
undocumented immigrants hear about the [CVA], they have [a] deeper belief that
California’s laws can protect them, their families, and their communities, and they have
more trust that California’s laws can protect the confidentiality of witnesses to crimes
even if they are undocumented.” He also concluded, “When undocumented immigrants
hear that some cities in California want to opt out of the [CVA], this has wide-ranging
chilling effects as they become significantly less likely to engage with public institutions,
including law enforcement.”
              A hearing was conducted on the City’s petition for writ of mandamus and
complaint. The City narrowed the scope of relief sought by identifying section 7284.6 as
the “operative portion” of the CVA that the City sought to have invalidated.
              The trial court granted the City’s petition for writ of mandamus and issued
an order for the issuance of a peremptory writ of mandate. A peremptory writ of mandate
was issued ordering the Attorney General to refrain from enforcing section 7284.6
against the City. In a statement of decision, the court found: (1) the “constitution,
regulation and government” of a police force is a “quintessential municipal affair under
[Section] 5(a)”; (2) the “constitution, regulation and government” of a police force is “a
municipal prerogative” protected by Section 5(b); and (3) “there is no ‘statewide concern’
justifying the state[’]s regulation of a Charter City’s police force.”



                                              9
              The Attorney General timely filed a notice of appeal from the order
granting the City’s petition for writ of mandamus. An order granting or denying a
petition for writ of mandamus is considered a final judgment for purposes of an appeal.
(Public Defenders’ Organization v. County of Riverside (2003) 106 Cal. App. 4th 1403,
1409.)

                                       DISCUSSION
                                              I.
                                    Standard of Review
              “[T]he question whether in a particular case the home rule provisions of the
California Constitution [article XI, section 5] bar the application of state law to charter
cities turns ultimately on the meaning and scope of the state law in question and the
relevant state constitutional provisions. Interpreting that law and those provisions
presents a legal question, not a factual one. [Citations.] Courts accord great weight to
the factual record that the Legislature has compiled [citations], and also to any relevant
facts established in trial court proceedings. [Citation.] Factual findings by the
Legislature or the trial court, however, are not controlling. [Citation.] The decision as to
what areas of governance are municipal concerns and what are statewide concerns is
ultimately a legal one.” (City of Vista, supra, 54 Cal.4th at p. 558.)
                                             II.

                 A Municipal Affair Identified in Section 5(b) Can Be
                   Subject to a General Law of Statewide Concern.
A. The Four-Part Analytical Framework
              Home rule authority under article XI, section 5 of the California
Constitution does not mean charter cities can never be subject to state laws that concern
or regulate municipal affairs. “[A] charter city’s authority to enact legislation is not
unlimited.” (Jauregui v. City of Palmdale (2014) 226 Cal. App. 4th 781, 795 (Jauregui).)


                                             10
The Legislature may legislate as to matters of statewide concern and, if the statute is not
overbroad, then the conflicting charter city law “ceases to be a ‘municipal affair’ pro
tanto and the Legislature is not prohibited by article XI, section 5(a), from addressing the
statewide dimension by its own tailored enactments.” (California Fed. Savings, supra,
54 Cal.3d at p. 17.) “[G]eneral law prevails over local enactments of a chartered city,
even in regard to matters which would otherwise be deemed to be strictly municipal
affairs, where the subject matter of the general law is of statewide concern.” (People ex
rel. Seal Beach Police Officers Assn. v. City of Seal Beach (1984) 36 Cal. 3d 591, 600
(Seal Beach), quoting Professional Fire Fighters, Inc. v. City of Los Angeles (1963) 60
Cal. 2d 276, 292 (Professional Fire Fighters); see Baggett v. Gates (1982) 32 Cal. 3d 128,
136 (Baggett) [“‘As to matters which are of statewide concern, however, home rule
charter cities remain subject to and controlled by applicable general state laws regardless
of the provisions of their charters’”].)
              The California Supreme Court has developed a four-part “analytical
framework” to determine whether a state law unconstitutionally infringes the home rule
authority of charter cities granted by article XI, section 5 of the California Constitution.
(City of Vista, supra, 54 Cal.4th at p. 556; California Fed. Savings, supra, 54 Cal.3d at
pp. 16-17.) First, the court determines whether the local law at issue regulates an activity
that can be characterized as a municipal affair. (City of Vista, supra, at p. 556; California
Fed. Savings, supra, at p. 16.) Second, the court determines whether there is an actual
conflict between state law and the local law. (City of Vista, supra, at p. 556; California
Fed. Savings, supra, at pp. 16-17.) If no conflict exists, the analysis is complete and
there is no need to go to the next step. (California Fed. Savings, supra, at p. 16.) Third,
the court decides whether the state law addresses a matter of “‘statewide concern.’” (City
of Vista, supra, at p. 556; California Fed. Savings, supra, at p. 17.) Fourth and finally,
the court determines whether the state law is “‘reasonably related to . . . resolution’” of
the identified statewide concern and is “‘narrowly tailored’ to avoid unnecessary

                                             11
interference in local governance.” (City of Vista, supra, at p. 556; California Fed.
Savings, supra, at p. 17; see Marquez v. City of Long Beach (2019) 32 Cal.App.5th 552,
562-563 (Marquez); Jauregui, supra, 226 Cal.App.4th at pp. 795-796.)

B. The Language and History of Section 5(a) and Section 5(b)
                The trial court concluded and the City argues the four-part analytical
framework of City of Vista and California Fed. Savings is inapplicable if the local law
concerns one of the four municipal affairs identified in Section 5(b). The City argues as
to those municipal affairs identified in Section 5(b), which include creation, regulation,
and governance of a police force and compensation of city employees, “the four-part test
is unnecessary and the Charter City’s authority is limited only by the state and federal
constitutions.” Thus, according to the City, Section 5(b) grants to charter cities absolute
home rule authority over its police department “to the exclusion of any substantive
restrictions by the Legislature.”
                The City’s argument is based largely on the language and history of article
XI, section 5 of the California Constitution. The language and history of article XI,
section 5 lead us to conclude the four-part analytical framework of City of Vista and
California Fed. Savings applies equally to municipal affairs under Section 5(a) and
Section 5(b).
                The text of a constitutional provision is the starting point of its
interpretation and “the best indicator of the intended meaning.” (Powers v. City of
Richmond (1995) 10 Cal. 4th 85, 93.) Section 5(a) states that charter city ordinances “in
respect to municipal affairs” are subject only to “restrictions and limitations” provided in
the city charter and, with respect to municipal affairs, that the city charter “shall
supersede all laws inconsistent therewith.” Despite such language, charter city
ordinances regulating a municipal affair must give way to inconsistent state laws
addressing issues of statewide concern. (E.g., City of Vista, supra, 54 Cal.4th at p. 556.)


                                                12
              Section 5(a) does not define or provide examples of municipal affairs.
Section 5(b) fills the gap left by Section 5(a) by providing a nonexclusive list of four
areas defined to be municipal affairs. (See Johnson, supra, 4 Cal.4th at p. 398.) Unlike
Section 5(a), Section 5(b) does not say that charter city ordinances in those areas are
subject only to the restrictions and limitations of the city charter. Nor does Section 5(b)
accord any special status to the identified municipal affairs. The most logical
interpretation of Section 5(b), particularly when read with Section 5(a), is that it identifies
four areas that are at least presumptively deemed to be municipal affairs for purposes of
Section 5(a). As relevant here, Section 5(b) deems “the constitution, regulation, and
government of the city police force” municipal affairs for purposes of Section 5(a).
              The history of article XI, section 5 of the California Constitution supports
our interpretation. This history starts with the California Constitution of 1849, under
which cities were “but subordinate subdivisions of the State Government,” and the
Legislature had the power to “enlarge or restrict” city powers. (Johnson, supra, 4 Cal.4th
at pp. 394-395, quoting San Francisco v. Canavan (1872) 42 Cal. 541, 557.) The
Legislature often enacted special legislation directly managing the affairs of charter
cities. (Peppin, Municipal Home Rule in California: I (1941) 30 Cal. L.Rev. 1, 10-12.)
The California Constitution of 1879 added article XI, former section 6, which provided:
“Cities or towns heretofore or hereafter organized, and all charters thereof framed or
adopted by authority of this Constitution shall be subject to and controlled by general
laws.” (Cal. Const., art. XI, former § 6.)
              Article XI, former section 6 of the California Constitution, while intended
to “emancipate municipal governments from the authority and control formerly exercised
over them by the Legislature” (People v. Hoge (1880) 55 Cal. 612, 618), was interpreted
by the California Supreme Court to make city charters and local laws subordinate to
general state law (Johnson, supra, 4 Cal.4th at p. 395). In response, article XI, former
section 6 was amended in 1896 to read: “Cities and towns heretofore or hereafter

                                              13
organized, and all charters thereof framed or adopted by authority of this constitution,
except in municipal affairs, shall be subject to and controlled by general laws.” (Italics
added; see Johnson, supra, 4 Cal.4th at p. 395.) The lead opinion by Justice Garoutte in
Fragley v. Phelan (1899) 126 Cal. 383, 387, concluded the amendment to article XI,
former section 6 “was intended to give municipalities the sole right to regulate, control,
and govern their internal conduct independent of general laws.” Municipal affairs are
“the internal regulation and control by municipalities”; that is, “the internal business
affairs of the municipality.” (Fragley v. Phelan, supra, 126 Cal. at p. 387, lead opn. of
Garoutte, J.) Justice Harrison also wrote an opinion in which he warned that the
amendment to article XI, former section 6 meant charter cities retained control only over
municipal affairs identified in the city charter. (Id. at pp. 395-396 (conc. opn. of
Harrison, J.) “In effect, this meant that city charters were ‘not paramount to general state
laws, even as to purely municipal affairs, in cases where the charter was silent.’”
(Johnson, supra, 4 Cal.4th at p. 396.)
              The term “municipal affairs” used in article XI, former section 6 was
“deceptively simple,” and “no universal truth emerged from these words.” (Sato,
“Municipal Affairs” in California (1972) 60 Cal. L.Rev. 1055, 1058.) At the same time
that article XI, former section 6 was amended, article XI, former section 8½ was adopted.
(See McBain, The Law and the Practice of Municipal Home Rule (1916) p. 370.) Article
XI, former section 8½, which was the predecessor of Section 5(b), read, in relevant part:
“It shall be competent, in all charters framed under the authority given by section eight of
article eleven of this Constitution, to provide, in addition to those provisions allowable by
this Constitution and by law of the State, as follows: [¶] . . . [¶] 3. For the manner in
which, the times at which, and the terms for which the members of the boards of police
commissioners shall be elected or appointed; and for the constitution, regulation,
compensation, and government of such boards and of the municipal police force.” (Cal.
Const., art. XI, former § 8½.)

                                             14
              One authority explains the enactment of article XI, former section 8½ was
prompted “by cases which had been adjudicated prior to 1896 and by the assumption or
fear that the specific powers here conferred would not be regarded by the courts as falling
in the general category of municipal affairs.” (See McBain, The Law and the Practice of
Municipal Home Rule, supra, at p. 371.) By enacting article XI, former section 8½, “the
people of the State of California sought to confirm to their home rule cities certain
specific powers which might otherwise have been excluded by the courts from the
category of municipal affairs.” (McBain, The Law and the Practice of Municipal Home
Rule, supra, at p. 372.)
              In Nicholl v. Koster (1910) 157 Cal. 416, 420-421, the California Supreme
Court held a charter city did not have the authority to enact laws relating to municipal
affairs identified in article XI, former section § 8½ if the city charter was silent on the
subject. (See Johnson, supra, 4 Cal.4th at p. 396.) “As a result, municipalities that
wished to exercise their constitutionally granted exclusive control over municipal affairs
were forced to adopt ‘bulky charters’ that attempted to enumerate specifically and
extensively their municipal powers.” (Ibid.) An article published in 1913 criticized this
result and suggested the California Constitution be amended to imply a grant to all
charter cities the powers to legislate all municipal affairs regardless whether a specific
function is identified as a municipal affair in a city charter. (Ibid., citing Jones,
“Municipal Affairs” in the California Constitution (1913) 1 Cal. L.Rev. 132, 145.)
              In 1914, article XI was amended by the voters in the manner suggested.
Article XI, former section 6 was amended to give charter cities the power “to make and
enforce all laws and regulations in respect to municipal affairs, subject only to the
restrictions and limitations provided in their several charters, and in respect to other
matters they shall be subject to and controlled by general laws.” (See Johnson, supra, 4
Cal.4th at p. 396.) Article XI, former section 8 was amended by the insertion of a similar
provision stating: “It shall be competent in any charter framed under the authority of this

                                              15
section to provide that the municipality governed thereunder may make and enforce all
laws and regulations in respect to municipal affairs, subject only to the restrictions and
limitations provided in their several charters and in respect to all other matters they shall
be subject to general laws.” (See Johnson, supra, 4 Cal.4th at pp. 396-397.)
               Finally, article XI, former section 8½ was amended to grant charter cities
“plenary authority . . . subject only to the restrictions of this article, to provide therein or
by amendment thereto, the manner in which, the method by which, the times at which,
and the terms for which the several . . . municipal officers . . . shall be elected . . . [and]
for their compensation.” (See Johnson, supra, 4 Cal.4th at p. 397.) The provision in
article XI, former section 8½ regarding “the constitution, regulation, compensation, and
government of . . . the municipal police force” was not changed. (See Voter Information
Pamp., Gen. Elec. (Nov. 3, 1914).)
               After the 1914 amendments, the municipal affairs provisions of article XI,
former sections 6, 8, and 8½ remained unchanged in substance. (See Johnson, supra, 4
Cal.4th at pp. 396-397.) “In 1968, as part of the general overhaul of the state
Constitution, the California Constitution Revision Commission recommended to the
Legislature that the above sections be retained in substance but rewritten and renumbered
as new article XI, section 5.” (Id. at p. 397.) In a 1970 Special Election the voters
approved the revised article XI, section 5. (Ibid.) The municipal affairs provisions of
article XI, former sections 6 and 8 became Section 5(a), while the municipal affairs
provisions of Article XI, former section 8½ became Section 5(b). (Historical Notes, 2A
West’s Ann. Cal. Const. (2013 ed.) foll. art. XI, § 5, p. 245.)
               The lesson from this history, as relevant here, is that a charter city may
provide in its charter that the city may make and enforce all ordinances and regulations in
respect to “municipal affairs” (subject only to restrictions in the city charter) and
otherwise is subject to general laws. Because the term “municipal affairs” was subject to
judicial interpretation, article XI, former section 8½ (now Section 5(b)) was enacted to

                                               16
ensure that certain identified functions would be municipal affairs and could not by
judicial interpretation be deemed otherwise. Thus, Section 5(b) was not intended to and
                                                    1
does not create a special class of municipal affairs that are categorically distinct from
municipal affairs under Section 5(a). Rather, Section 5(b) merely confirms that certain
functions—including the “constitution, regulation, and government of the city police
force”—are municipal affairs, just like any other functions deemed municipal affairs
under Section 5(a).

C. California Supreme Court Authority
              The four-part analytical framework of City of Vista and California Fed.
Savings would therefore apply to a state law that is claimed to intrude on a charter city’s
right under Section 5(b) to create, regulate, and govern a police force, just as it would
apply when the municipal affair comes within Section 5(a). Indeed, the California
Supreme Court, in assessing the validity of state laws under the home rule doctrine, has
never drawn a distinction between municipal affairs under Section 5(a) and Section 5(b).
              The California Supreme Court, in Baggett, supra, 32 Cal.3d at page 131,
indirectly rejected the notion that municipal affairs identified in Section 5(b) can never be
subject to state regulation. The issue in Baggett was whether the Public Safety Officers’
Procedural Bill of Rights (Gov. Code, §§ 3300-3311) (the PSOPBR) applies to charter
cities. The defendants argued the PSOPBR could not apply to charter cities because
Section 5(b) grants such cities authority over the constitution, regulation, and government
of the city police force and plenary authority over the compensation, method of
appointment, qualifications, tenure of office, and removal of city employees, including
police officers. (Baggett, supra, 32 Cal.3d at p. 137.)



1
 With perhaps the exception of the election and compensation of municipal officers, for
which Section 5(b)(4) grants charter cities “plenary” authority.

                                             17
              The Supreme Court first observed that “[s]uperficially” Section 5(b) did
“raise some doubts as to whether the [PSOPBR] may be applied to charter cities.”
(Baggett, supra, 32 Cal.3d at p. 137.) Although the PSOPBR “impinge[d] on the city’s
implied power to determine the manner in which its employees may be removed” (id. at
p. 138), the PSOPBR addressed a matter of statewide concern—“the maintenance of
stable employment relations between police officers and their employers” (id. at
pp. 139-140). In addition, rights created by the PSOPBR had a “direct, substantial
connection” to the Legislature’s purpose. (Id. at p. 140.) The court held the PSOPBR
applied to charter cities notwithstanding their authority granted by Section 5(b) to
regulate police departments and “plenary authority” over the removal of employees.
(Baggett, supra, at pp. 138, 140; see Morgado v. City and County of San Francisco
(2017) 13 Cal.App.5th 1, 13-15 [administrative appeal provision of the PSOPBR applies
to charter cities notwithstanding Section 5(b)]; Jackson v. City of Los Angeles (2003) 111
Cal. App. 4th 899, 906-907 [statute of limitations of PSOPBR applies to charter cities].)
              In Seal Beach, supra, 36 Cal.3d at page 600, the California Supreme Court
expressly rejected the notion that municipal affairs identified in Section 5(b) can never be
subject to state regulation. The issue in Seal Beach was whether a charter city must
                                                                                       2
comply with the “‘meet-and-confer’” requirement of Government Code section 3505
before the city can propose an amendment to its charter concerning the terms and
conditions of public employment. (Seal Beach, supra, 36 Cal.3d at p. 594.) Plaintiff
relators in that case challenged a city charter amendment requiring the immediate firing
of any city employee who participated in a strike as being in violation of Government
Code section 3505. (Seal Beach, supra, at pp. 594-595.) The defendant charter city
contended the MMBA violated its absolute right under Section 5(b) to regulate the city

2
  Government Code section 3505 was enacted as part of the Meyers-Milias-Brown Act
(MMBA), Government Code section 3500 et seq. (Seal Beach, supra, 36 Cal.3d at
p. 594.)

                                            18
police force and provide the manner in which city employees may be compensated and
removed. (Seal Beach, supra, at pp. 599-600.)
              The California Supreme Court rejected the defendant charter city’s
argument and held Government Code section 3505 applied to the defendant charter city.
After quoting Section 5(b)(4), the court stated: “What grant of power could sound more
absolute? Yet in an unbroken series of public employee cases, starting with Professional
Fire Fighters . . . and ending for the time being with Baggett . . . , it has been held that a
‘general law prevails over local enactments of a chartered city, even in regard to matters
which would otherwise be deemed to be strictly municipal affairs, where the subject
matter of the general law is of statewide concern.’ [Citation.] Fair labor practices,
uniform throughout the state, are a matter ‘of the same statewide concern as workmen’s
compensation, liability of municipalities for tort, perfecting and filing of claims, and the
requirement to subscribe to loyalty oaths.’ [Citation.] With these precepts in mind, in
Professional Fire Fighters we resolved a conflict between the statutory right of firemen
to organize and the city’s ‘charter provisions, ordinances and regulations’ [citation] in
favor of the statute. In Baggett . . . , we held it to be of no consequence that the
[PSOPBR] conflicted with and impinged on a charter city’s power to determine the
manner in which its employees could be removed and, generally, impinged ‘to a limited
extent on the city’s general regulatory power over the [police] department.’ [Citation.]
In the same vein, in Huntington Beach Police Officers’ Assn. v. City of Huntington Beach
(1976) 58 Cal. App. 3d 492, a charter city resolution purporting to exclude work hour
schedules from the meet-and-confer process was held invalid.” (Seal Beach, supra, 36
Cal.3d at p. 600.)
              In Jauregui, supra, 226 Cal.App.4th at page 781, the Court of Appeal
followed the reasoning of Seal Beach to conclude that provisions of the California Voting
Rights Act of 2001 (Elec. Code, §§ 14025-14032) applied to the defendant charter city.
The challenged code sections bar a municipality from using at-large elections in a manner

                                              19
that would dilute the votes of members of a protected class. (Elec. Code, §§ 14026,
14028; see Jauregui, supra, at p. 793.) The defendant charter city argued it could not be
bound by those anti-vote-dilution statutes because Section 5(b) grants charter cities
“plenary authority” over elections. (Jauregui, supra, at pp. 802-803.) The Court of
Appeal rejected that argument. Extensively quoting from Seal Beach, the court found the
analysis of that opinion “applies with equal force in the municipal election context” and
concluded “[t]he plenary authority identified in article XI, section 5, subdivision (b) can
be preempted by a statewide law after engaging in the four-step evaluation process
specified by our Supreme Court.” (Id. at p. 803.)
              The Court of Appeal in Marquez, supra, 32 Cal.App.5th at pages 556
through 557 addressed the issue whether charter cities must comply with state law
minimum wage orders. Although Section 5(b) grants charter cities plenary authority over
compensation of city employees, the court concluded “the Legislature may
constitutionally exercise authority over minimum wages, despite the constitutional
reservation of authority in charter cities to legislate as to their municipal affairs.”
(Marquez, supra, at p. 557.) The court summed up the relevant case law as follows:
“We take from these cases that article XI, section 5, of the state Constitution limits the
Legislature’s authority to determine the wages of charter city employees, to cap those
wages, and to outsource to a third party the authority to determine employee wages.
However, the Legislature may enact laws of broad general application that impact charter
city compensation where the state law’s infringement on local authority is reasonably
related to an important statewide concern.” (Id. at p. 567.)
              These four decisions—Baggett, Seal Beach, Juaregui, and Marquez—
demonstrate the four-part analytical framework of City of Vista and California Fed.
Savings applies when a state law is challenged as infringing a municipal affair identified
in Section 5(b). These decisions confirm what we have gleaned from the language and
history of Section 5(a) and Section 5(b); that is, Section 5(b) does not create a special

                                               20
class of municipal affairs but identifies certain activities at least presumptively deemed to
be municipal affairs under Section 5(a). A municipal affair identified in Section 5(b) is
not immune from any and all state laws; rather, a city ordinance regulating an activity
identified in Section 5(b) would by definition and without more be a municipal affair
under the first part of the four-part analytical framework of City of Vista and California
Fed. Savings.
                In arguing Section 5(b) defines core municipal affairs that are subject only
to constitutional and substantive legislative restriction, the City relies on several
California Supreme Court cases (listed in the order in which we address them): Johnson,
supra, 4 Cal. 4th 389; Graham v. Mayor & Board of Trustees (1907) 151 Cal. 465
(Graham); Ector v. City of Torrance (1973) 10 Cal. 3d 129 (Ector); and Sonoma County
Organization of Public Employees v. County of Sonoma (1979) 23 Cal. 3d 296 (Sonoma
County). None of the cases supports the City’s argument.
                The City contends Johnson, supra, 4 Cal. 4th 389 impliedly holds that as to
matters identified in Section 5(b), a charter city’s authority is limited only by the federal
and state constitutions. The issue in Johnson was whether a state law banning public
financing of election campaigns barred a charter city from enforcing a city charter
provision providing for partial public funding of campaigns for city elective offices.
(Johnson, supra, 4 Cal.4th at p. 392.) The charter city argued that partial public
financing of municipal election campaigns constituted a “‘manner’” of municipal
elections and therefore fell within the city’s plenary authority granted by Section 5(b)(4).
(Johnson, supra, at p. 403.) The California Supreme Court declined to decide whether
the city charter provision was by definition a “‘core’” municipal affair under Section
5(b)(4) because the court concluded the charter provision was enforceable as a municipal
affair under Section 5(a). (Johnson, supra, at pp. 403-404.) At footnote 15, the court
stated: “Of course, even if a given matter is deemed to be a municipal affair, a charter



                                              21
city’s regulation remains subject to the various guarantees and requirements of the state
and federal Constitutions.” (Id. at pp. 403-404, fn. 15.)
              It is in footnote 15 that, according to the City, the California Supreme Court
“necessarily implied” that a charter city’s authority over municipal affairs identified in
Section 5(b) is subject only to constitutional limitation. We believe the City is over
reading that passage. Because the Supreme Court declined to address whether the city
charter provision fell within Section 5(b), the court did not address whether the four-part
analytical framework of City of Vista and California Fed. Savings would apply in that
situation or not. And in footnote 14, the court in Johnson stated it agreed that “charter
cities may not enforce laws that are inconsistent with or impede statewide regulation of
the integrity of the political or electoral process” (Johnson, supra, 4 Cal.4th at p. 403, fn.
14) even though the conduct of city elections and the manner, method, and times of
elections of municipal officers are municipal functions under Section 5(b).
              Reading Johnson in the manner urged by the City would place that case in
conflict with Seal Beach. Section 5(b)(4) grants charter cities plenary authority “subject
only to the restrictions of this article” over the manner in which municipal officers are
elected. In Seal Beach, supra, 36 Cal. 3d 591, the court concluded the plenary authority
language in Section 5(b)(4) was not absolute and did not mean local laws regarding
removal and compensation of municipal employee were not subject to general laws of
statewide concern.
              In Graham, supra, 151 Cal. 465 at pages 467-468, the court addressed
whether a charter city was required to create and pay for a justice court, as required by
state law, when the city had created a police court under authority conferred by article XI,
former section 8½. The court concluded article XI, former section 8½ did not “interfere
with the power of the legislature in the matter of provision for justices of the peace for
cities and towns.” (Graham, supra, at p. 470.) But, the court held, article XI, former
section 8½ made the matter of police courts “purely a municipal affair” and requiring a

                                              22
charter city to pay the cost of maintaining the justice court “would be an invasion of the
jurisdiction of the municipality, and inconsistent with the charter provision regarding the
subject-matter of city police courts.” (Graham, supra, at pp. 472-473.)
                The City cites Graham as holding that as to municipal affairs identified in
Section 5(b) a city’s charter authority is supreme and supersedes all inconsistent laws.
(See Graham, supra, 151 Cal. at p. 473.) Since Graham was decided 112 years ago,
California jurisprudence in the area of the home rule doctrine has changed. A city’s
charter authority under both Section 5(a) and Section 5(b) no longer can be said to be
supreme, but is subject to general laws of statewide concern. (E.g. City of Vista, supra,
54 Cal.4th at p. 556; California Fed. Savings, supra, 54 Cal.3d at pp. 16-17; Seal Beach,
supra, 36 Cal.3d at p. 600; Baggett, supra, 32 Cal.3d at pp. 135, 140; Professional Fire
Fighters, supra, 60 Cal.2d at pp. 289-295.)
                The issue in Ector, supra, 10 Cal. 3d 129 was whether a city charter
requirement that city employees reside within city borders was rendered unenforceable
by a state law forbidding such a residence requirement. In a passage relied on by the
City, the California Supreme Court stated it was “not without guidance” in resolving
whether the residence requirement involved a municipal affair because Section 5(b) is a
specific directive that charter cities have plenary authority over the qualifications of their
employees. (Ector, supra, at p. 132.) The court did not, however, reach the issue
whether the state law violated Section 5(b) because, after examining the statutory
language and legislative history, the court concluded the state law was limited by its
terms to general law cities and did not apply to charter cities. (Ector, supra, at
pp. 133-134.)
                At issue in Sonoma County, supra, 23 Cal. 3d 296 was a statute, passed in
response to Proposition 13, prohibiting the disbursement of state surplus or loan funds to
any local public agency granting its employees a cost-of-living pay increase that
exceeded the cost-of-living pay increase provided for state employees. In addition, the

                                              23
statute nullified any agreement by a local agency to pay a cost-of-living pay increase that
exceeded the cost-of-living pay increase provided for state employees. (Sonoma County,
supra, at p. 302.) Labor organizations challenged the statute on the ground, among
others, it violated Section 5(b)’s grant of plenary authority to charter cities to provide for
the compensation of their officers and employees. (Sonoma County, supra, at p. 314.)
The California Supreme Court, after quoting Ector and earlier authority, stated: “It
seems clear to us, therefore, that both the language of the Constitution and prior authority
support the proposition advanced by [the labor organizations] that the determination of
wages paid to employees of charter cities as well as charter counties is a matter of local
rather than statewide concern.” (Id. at p. 317.)
              The Supreme Court analyzed the argument made by the respondent
counties that the state statute addressed a matter of statewide concern and therefore was
binding notwithstanding the plenary authority granted by Section 5(b). (Sonoma County,
supra, 23 Cal.3d at pp. 318-319.) The court concluded the respondents failed to
demonstrate the existence of a statewide emergency and for that reason rejected their
argument that the state statute prevailed over the salary ordinances and resolutions
enacted by charter cities and counties. (Id. at p. 318.)
              The City argues the four-part analytical framework of City of Vista and
California Fed. Savings would be “ridiculously redundant” if made applicable to the
municipal affairs identified in Section 5(b) because the first part of that framework is to
determine whether the activity in issue is a municipal affair. This argument is without
merit. A charter city measure addressing an activity identified in Section 5(b) would
automatically satisfy the first part of the analytical framework and thus move the inquiry
along to the second part without further ado.
              A more fundamental problem, the City argues, is if a state law prevails over
a city charter measure addressing activity deemed a municipal affair identified in Section
5(b), then by definition that activity ceases to be a municipal affair. Because Section 5(b)

                                              24
identifies activities that are by definition municipal affairs, the City argues the application
of the four-part analytical framework of City of Vista and California Fed. Savings to state
law addressing such activity would effect a de facto repeal of Section 5(b). This
argument is mistaken because a subject of regulation can be both a municipal affair and a
matter of statewide concern, depending on the “historical” and “factual” context. (City of
Vista, supra, 54 Cal.4th at p. 557.) As stated in California Fed. Savings, “[i]n performing
that constitutional task, courts should avoid the error of ‘compartmentalization,’ that is,
of cordoning off an entire area of governmental activity as either a ‘municipal affair’ or
one of statewide concern.” (California Fed. Savings, supra, 54 Cal.3d at p. 17.) If a state
statute addresses an issue of statewide concern and is reasonably related to resolving that
concern, “then the conflicting charter city measure ceases to be a ‘municipal affair’ pro
tanto.” (Ibid., italics added.) The term “pro tanto” means “[t]o that extent; for so much;
as far as it goes.” (Black’s Law Dict. (11th ed. 2019) p. 1478.) In other words, the city
charter measure ceases to be a municipal affair only to the extent or so far as it is in
conflict with a statute addressing a matter of statewide concern; the measure does not
cease to be a municipal affair altogether.

D. Substantive/Procedural Distinction
              The City acknowledges that in Baggett and Seal Beach the California
Supreme Court upheld state laws infringing the conduct of municipal affairs identified in
Section 5(b). The City maintains, however, the state laws in those cases “impose[d] mere
procedural regulations, rather than substantive limitations, on a Charter City’s authority
over its municipal affairs.” The City thus asserts “the Supreme Court has repeatedly
stressed that this exception to the home rule supremacy over enumerated Core Municipal
Affairs is limited to setting forth procedural standards rather than substantive obligations
or prohibitions.”




                                              25
              In regards to issues of the compensation, qualification, and removal of
charter city employees, which come within Section 5(b)(4), the California Supreme Court
has emphasized “there is a clear distinction between the substance of a public employee
issue and the procedure by which it is resolved.” (Seal Beach, supra, 36 Cal.3d at p. 600,
fn. 11.) Thus, “the process by which salaries are fixed” is an issue of statewide concern,
while the salaries themselves of charter city employees are not subject to general laws.
(Id. at pp. 600-601, fn. 11.)
              In County of Riverside v. Superior Court (2003) 30 Cal. 4th 278, 282
(County of Riverside), the California Supreme Court struck down, as violating county
home rule constitutional provisions, a state law requiring counties and other agencies to
submit to binding arbitration economic issues arising during negotiations with unions
representing firefighters or law enforcement officers. A proponent of the state law
argued it was valid because it involved a matter of statewide concern. (Id. at p. 286.)
The court reviewed cases addressing state laws regulating relations between local
governments and their employees, including Baggett, Seal Beach, and Sonoma County,
and concluded they permitted the imposition of procedural requirements governing
employee relations. (Id. at pp. 287-289.) The state law in issue was invalid, the court
reasoned, because it “is not merely procedural” but “is substantive,” and “permits a body
other than the county’s governing body to establish local salaries.” (Id. at p. 289.)
              In City of Vista, supra, 54 Cal.4th at page 564, the court struck down the
state law regulating the wages of local government contract workers in part because “it
imposes substantive obligations on charter cities, not merely generally applicable
procedural standards.” The substantive nature of the state law “undermined” its
proponent’s assertion that it addressed a statewide concern. (Id. at p. 565.)
              The Court of Appeal, in Dimon v. County of Los Angeles (2008) 166
Cal. App. 4th 1276, 1279, 1289-1290, used this procedural/substantive dichotomy to
conclude state laws regulating compensation for meal periods did not apply to county

                                             26
probation officers. The court stated: “Another factor to be considered in determining if a
state law reflects a matter of statewide concern so that it applies to a charter county is
whether the law is procedural or substantive. A procedural (state) law leaves the ultimate
decision making authority about employee compensation, job qualifications, or reasons to
terminate in the hands of the charter county and thus can be applied to it. ([Baggett].)
On that basis, our Supreme Court has upheld the application of the [PSOPBR] [citation]
to a charter city ([Baggett]) and has found that a charter city is required to comply with
the meet-and-confer requirements found in Government Code section 3500 et seq. before
proposing amendments to the city charter concerning the terms and conditions of public
employment ([Seal Beach].) A substantive law, on the other hand, takes away a charter
county’s ability to establish local salaries and control working conditions.” (Id. at
pp. 1289-1290.) The Court of Appeal held the state law regulating compensation for
meal periods was substantive because “it would divest the County of its ability to provide
for and regulate meal periods and to prescribe the remedy (if any) for violation of its
regulation(s).” (Id. at p. 1290.)
              Yet in Marquez, supra, 32 Cal.App.5th 552, the Court of Appeal held the
statewide minimum wage law, no doubt very substantive, applied to charter cities
notwithstanding Section 5(b)(4). The Marquez court addressed Baggett, Seal Beach,
Sonoma County, County of Riverside, and City of Vista but drew no
substantive/procedural distinction from them. Instead, the Marquez court concluded from
those cases that “the Legislature may enact laws of broad general application that impact
charter city compensation where the state law’s infringement on local authority is
reasonably related to an important statewide concern.” (Marquez, supra, 32 Cal.App.4th
at p. 567.) The Marquez court responded to an argument that the challenged law was
substantive by concluding, “the distinction between substantive and procedural measures
is not determinative, and substantive laws displacing local authority over municipal
affairs have been upheld by the courts.” (Id. at p. 573.) The Marquez court cited

                                              27
Jauregui, in which the Court of Appeal made no substantive/procedural distinction in
concluding the California Voting Rights Act of 2001 applied to charter cities. (Jauregui,
supra, 226 Cal.App.4th at pp. 788, 802-804.)
              Recently, in Anderson v. City of San Jose (2019) 42 Cal.App.5th 685, 715
(Anderson), the Court of Appeal, faced with a contention that a state law was substantive,
stated Marquez “aptly summarized the balance of considerations when the law in
question substantively regulates a municipal affair.” In Anderson, the Court of Appeal
concluded the state’s Surplus Land Act (Gov. Code, §§ 54220-54233) preempted a
conflicting city policy regarding the sale of surplus municipal property. (Anderson,
supra, at p. 693.) The Surplus Land Act, the court found, was “neither entirely
procedural nor substantive in effect” and had specific substantive requirements. (Id. at
p. 713.) The substantive requirements did not render the Surplus Land Act inapplicable
to charter cities, and “courts have upheld state regulation of municipal affairs on
numerous occasions after identifying a countervailing statewide concern.” (Id. at p. 714.)
              In summary, the substantive/procedural distinction has been made, or
rejected in the case of Marquez, in situations in which charter city or charter county
authority is asserted in the areas of the manner of electing city officials and the
                                                                                      3
qualification, compensation, tenure, and removal of local government employees.
Whether the same distinction should, must, or could be made in cases arising under
Section 5(b)(1)—the constitution, regulation, and government of a charter city police
force—is a different matter. It has been said that a procedural law defines or creates the
mode of procedure by which a legal right is enforced, while substantive law gives and
declares that right. (Shisler v. Sanfer Sports Cars, Inc. (2008) 167 Cal. App. 4th 1, 10.)
Does the CVA create or declare rights, or does it define the mode of procedure to enforce
rights? It appears section 7284.6 does not create or declare substantive rights but
3
  The City contends the CVA unconstitutionally infringes its right to compensate
employees, a municipal affair under Section 5(b)(4).

                                              28
regulates police procedures with the stated goals of ensuring effective policing,
enhancing public safety, and protecting already established constitutional rights. But
“substance and procedure are not always dichotomous” (Anderson, supra, 42 Cal.App.5th
at p. 714), and the CVA might have both procedural and substantive provisions.
              We do not enter the legal thicket of determining whether section 7284.6 is
procedural or substantive. We agree with Marquez that the distinction between
substantive and procedural laws is not determinative of whether a state law may infringe
a charter city’s home rule authority under Section 5(b). Whether the CVA is substantive
or procedural might have some bearing on whether it addresses a statewide concern and
is narrowly tailored to resolve that concern, but simply labelling it as one or the other
should not be the decisive factor in its application to charter cities. The better course of
action is to apply the four-part analytical framework of City of Vista and California Fed.
Savings to section 7284.6 as it is, without characterizing it as substantive or procedural.

                                             III.

                Under the Four-Part Analytical Framework, the CVA
                    Applies to Charter Cities Without Violating
                            the California Constitution.

A. Part One: The Huntington Beach Charter and Municipal Code Provisions Regulate
   Municipal Affairs.
              The first part of the four-part analytical framework is to determine whether
the city ordinance at issue regulates an activity that can be characterized as a municipal
affair. (City of Vista, supra, 54 Cal.4th at p. 556.) The City identifies two charter
provisions and one municipal code section as unconstitutionally infringed by section
7284.6. The first is section 103 of the Huntington Beach Charter, set out above, which
gives the City the power to make and enforce all laws and regulations in respect to
municipal affairs. The second is section 105 of the Huntington Beach Charter, which
provides the “City may exercise any of its powers or perform any of its functions . . . with


                                             29
. . . the United States or any agency thereof.” The ordinance identified is Huntington
Beach Municipal Code section 2.52.030, also quoted above, which makes it “the duty of
each and every member of the Police Department to enforce impartially all the laws and
statutes of the United States and of the State of California and all of the ordinances of the
City.”
              The discussion in the preceding section leaves no doubt Huntington Beach
Charter section 103 and Huntington Beach Municipal Code section 2.52.030 regulate
activity that can be characterized as a municipal affair—the constitution, regulation, and
government of the City police force. (See § 5(b)(1).) Huntington Beach Charter section
103 is broadly drafted to include all city functions, including operation of the police
force.
              The City also asserts the CVA unconstitutionally infringes its right to
compensate employees. While compensation of employees is a municipal affair under
Section 5(b)(4), the City never explains how the CVA affects employee compensation
and never identifies a charter provision or municipal code section at odds with the CVA
on that subject.

B. Part Two: There Is an Actual Conflict Between Section 7284.6 and Huntington
   Beach Charter Section 103.
              In part two of the analytical framework, we determine whether there is an
actual conflict between section 7284.6 and the invoked charter and municipal code
provisions. (City of Vista, supra, 54 Cal.4th at p. 556.) “[A] court asked to resolve a
putative conflict between a state statute and a charter city measure initially must satisfy
itself that the case presents an actual conflict between the two.” (California Fed.
Savings, supra, 54 Cal.3d at p. 16.) “The question whether an actual conflict exists
between state law and charter city law presents a matter of statutory construction.
[Citation.] Charter city law is contradictory to state law when it is inimical thereto.
[Citation.] ‘[N]o inimical conflict will be found where it is reasonably possible to


                                             30
comply with both the state and local laws.’” (City of El Centro v. Lanier (206) 245
Cal. App. 4th 1494, 1505.)
              We agree with the Attorney General there is no actual conflict between
section 7284.6 and Huntington Beach Municipal Code section 2.52.030. The City argues
that municipal code section imposes a requirement on every member of the City police
department to enforce all the laws, both federal and state, and to do so impartially. The
Attorney General argues the municipal code section only imposes a requirement of
impartial enforcement, and does not mean the members of the police department must
enforce every single state and federal law, an impossibility by some measure. We
conclude the Attorney General’s interpretation is more plausible. Which laws to enforce
at any given time is a matter of police regulation and command decisions based on
resources, demands, and priorities. Further, the obligation to enforce all laws would
include the obligation to enforce the CVA. Under section 2.24.050 of the Huntington
Beach Municipal Code, the police chief must “perform such other acts” as state law
requires, and such acts would include the requirements imposed by the CVA.
              Nor do we find a conflict between section 7284.6 and Huntington Beach
Charter section 105. Section 105 says only the City “may exercise” its powers or perform
its functions with the United States or one of its agencies. (Italics added.) Section 105
does not say the City must do so and is not limited to immigration enforcement. Section
105 thus imposes no obligations on the City to participate with federal agencies in
enforcing immigration law. Likewise, “Federal law provides states and localities the
option, not the requirement, of assisting federal immigration authorities. [The CVA]




                                            31
simply makes that choice for California law enforcement agencies.” (United States v.
                                                   4
California (9th Cir. 2019) 921 F.3d 865, 889.)
               The City has never identified a relevant charter or municipal code provision
regarding employee compensation. We therefore cannot tell whether there is any actual
conflict between such a charter or municipal code provision and the CVA.
               We do find a conflict, however, between section 7284.6 and Huntington
Beach Charter section 103, which grants the City its full constitutional power to make
and enforce laws regarding municipal affairs. “A city need only provide in its charter
that it may ‘make and enforce all laws and regulations in respect to municipal affairs’ to
transform a charter from an instrument conferring specific powers to one granting broad,
residual powers except as expressly limited by the charter.” (Sato, supra, 60 Cal. L.Rev.
at pp. 1056-1057, fn. omitted; see West Coast Adver. Co. v. San Francisco (1939) 14
Cal. 2d 516, 521.) Huntington Beach Charter section 103 thus confers on the City a broad
grant of authority over any and all legally cognizable municipal affairs, including
authority over “the constitution, regulation, and government of the police force.”
(§ 5(b)(1).)
               “[A] ‘conflict’ may exist between state and local authority even though the
city has not specifically legislated on that point through its charter, or by other
‘enactment.’” (Johnson, supra, 4 Cal.4th at p. 399, fn. 9.) By prohibiting state and local
law enforcement from engaging in certain activities related to immigration enforcement,
section 7284.6 directly restricts the regulation of the City police force. Huntington Beach


4
  In United States v. California, the Ninth Circuit Court of Appeals upheld the CVA
against a challenge by the United States that it is preempted by and violates federal law.
(United States v. California, supra, 921 F.3d at pp. 873, 886-895.) The Ninth Circuit
concluded the CVA “is consistent with California’s prerogative under the Tenth
Amendment and the anti-commandeering rule.” (Id. at p. 873.) The only issue we
address, however, is whether section 7284.6 violates the California Constitution if
applied to charter cities.

                                              32
Charter section 103 would grant the City authority, for example, to regulate its police
force by having its officers inquire into an arrestee’s immigration status or participate in
arrests based on civil immigration warrants. Subdivisions (a)(1)(A) and (a)(1)(E) of
section 7284.6 prohibit such activity.
              Because there is an actual conflict between section 7284.6 and Huntington
Beach Charter section 103, we move to the issue whether the CVA, and section 7284.6 in
particular, addresses a matter of statewide concern.

C. Part Three: The CVA Addresses a Matter of Statewide Concern.
              In the third part of the analytical framework, we decide whether the state
law addresses a matter of statewide concern. (City of Vista, supra, 54 Cal.4th at p. 556.)
“When, as here, state law and the ordinances of a charter city actually conflict and we
must decide which controls, ‘the hinge of the decision is the identification of a
convincing basis for legislative action originating in extramunicipal concerns, one
justifying legislative supersession based on sensible, pragmatic considerations.’
[Citation.] In other words, for state law to control there must be something more than an
abstract state interest, as it is always possible to articulate some state interest in even the
most local of matters.” (Id. at p. 560, quoting California Fed. Savings, supra, 54 Cal.3d
at p. 18.) “The issue is whether [the concern] is of sufficient extramural dimension to
support legislative measures reasonably related to its resolution.” (California Fed.
Savings, supra, 54 Cal.3d at pp. 23-24.)
              We accord “great weight” to the factual record compiled by the Legislature
and to any relevant facts established in trial court proceedings. (City of Vista, supra, 54
Cal.4th at p. 558.) “The basis for deferring to the legislative evaluation of a problem is
that ‘“the factors which influenced the Legislature to adopt the general laws may likewise
lead the courts to the conclusion that the matter is of statewide rather than merely local
concern.”’” (Anderson, supra, 42 Cal.App.5th at p. 707, quoting County of Riverside,
33
supra, 30 Cal.4th at pp. 286-287.) Nonetheless, factual findings made by the Legislature
and the trial court are not controlling, and the decision whether a state law addresses a
statewide concern is a legal issue to be decided by the court. (Anderson, supra, at p. 707;
see County of Riverside, supra, 30 Cal.4th at p. 286 [“The judicial branch, not the
legislative, is the final arbiter of this question”].) Any doubt as to whether a matter is of
statewide or strictly local concern must be resolved in favor of “‘the legislative authority
of the state.’” (California Fed. Savings, supra, 54 Cal.3d at p. 24.)
              The Legislature made substantial and detailed findings to support its
enactment of the CVA. We quote them in full:
              “(a) Immigrants are valuable and essential members of the California
community. Almost one in three Californians is foreign born and one in two children in
California has at least one immigrant parent.
              “(b) A relationship of trust between California’s immigrant community and
state and local agencies is central to the public safety of the people of California.
              “(c) This trust is threatened when state and local agencies are entangled
with federal immigration enforcement, with the result that immigrant community
members fear approaching police when they are victims of, and witnesses to, crimes,
seeking basic health services, or attending school, to the detriment of public safety and
the well-being of all Californians.
              “(d) Entangling state and local agencies with federal immigration
enforcement programs diverts already limited resources and blurs the lines of
accountability between local, state, and federal governments.
              “(e) State and local participation in federal immigration enforcement
programs also raises constitutional concerns, including the prospect that California
residents could be detained in violation of the Fourth Amendment to the United States
Constitution, targeted on the basis of race or ethnicity in violation of the Equal Protection
Clause, or denied access to education based on immigration status. See Sanchez Ochoa

                                              34
v. Campbell, et al. (E.D. Wash. 2017) 2017 WL 3476777; Trujillo Santoya v. United
States, et al. (W.D. Tex. 2017) 2017 WL 2896021; Moreno v. Napolitano (N.D. Ill. 2016)
213 F. Supp. 3d 999; Morales v. Chadbourne (1st Cir. 2015) 793 F.3d 208;
Miranda-Olivares v. Clackamas County (D. Or. 2014) 2014 WL 1414305; Galarza v.
Szalczyk (3d Cir. 2014) 745 F.3d 634.
              “(f) This chapter seeks to ensure effective policing, to protect the safety,
well-being, and constitutional rights of the people of California, and to direct the state’s
limited resources to matters of greatest concern to state and local governments.
              “(g) It is the intent of the Legislature that this chapter shall not be
construed as providing, expanding, or ratifying any legal authority for any state or local
law enforcement agency to participate in immigration enforcement.” (Gov. Code,
§ 7284.2.)
              We accord those legislative findings great weight and, though not
controlling, we conclude as a matter of law they sufficiently identify statewide concerns
that justify binding charter cities to the dictates of section 7284.6. It is virtually
self-evident that public safety is a matter of statewide concern (cf. O’Connell v. City of
Stockton (2007) 41 Cal. 4th 1061, 1076 [prostitution and trafficking of controlled
substances are matters of statewide concern]); that is why California has a lengthy Penal
Code and a vast state prison system. “The historic police powers of the State include the
suppression of violent crime and the preservation of community safety. In this power
inheres the authority to structure and influence the relationship between state law
enforcement and the community it serves.” (United States v. California (E.D. Cal. 2018)
314 F. Supp. 3d 1077, 1108, affd. in part & revd. in part United States v. California, supra,
921 F.3d 865.)
              The California Assembly Committee on Public Safety understood the
statewide public safety concerns justifying the CVA. That committee, in a hearing held
on June 13, 2017, summarized a study by the University of Illinois at Chicago, which

                                               35
found: (1) 44 percent of surveyed Latinos were less likely to contact police officers if
they had been victims of a crime for fear of police inquiring into their immigration status;
(2) 45 percent were less likely to volunteer information about a crime and were less likely
to report a crime for fear of police inquiring into their immigration status; (3) 70 percent
of undocumented immigrants reported they were less likely to contact law enforcement if
they were victims of a crime; (4) 28 percent of U.S.-born Latinos were less likely to
contact police if they were victims of a crime for fear of police inquiring into their
immigration status; and (5) 38 percent of Latinos feel like they are under more suspicion
now that local law enforcement have become involved in immigration enforcement, with
the figure rising to 58 percent among undocumented immigrant respondents. (See City
and County of San Francisco v. Sessions (N.D. Cal. 2018) 349 F. Supp. 3d 924, 938-939.)
              The University of Illinois at Chicago study found, “[c]oncerns have been
raised that the increasing involvement of state and local police in immigration
enforcement will increase the mistrust immigrant communities have towards the police,
thereby reducing public safety.” Giving priority to immigration enforcement means that
“law enforcement resources will be directed away from important public safety
objectives.” The study supports the Legislature’s finding that the CVA was necessary to
promote public safety and law enforcement.
              In opposition to the City’s Petition for writ of mandamus, the Attorney
General submitted copies of declarations from four law enforcement officials: (1) Arif
Alikhan, the Los Angeles Police Department Director of Office of Constitutional Policing
and Policy; (2) Bruce Goldstein, Sonoma County Counsel; (3) Jim Hart, Santa Cruz
County Sheriff; and (4) Jeffrey F. Rosen, Santa Clara County District Attorney. These
declarations had been filed in federal court litigation over the CVA. Alikhan declared:
“The cooperation of immigrant communities to report crimes and assist in the
investigation and prosecution of criminals is critical to the fair and effective enforcement
of the law and the safety of all members of the community.” Hart declared: “We firmly

                                             36
believe that cooperation with ICE harms our relationship with our immigrant community
and results in a less safe community because immigrants fail to disclose crimes that they
witness and/or are victims to out of fear of deportation” and “based on my experience, I
have found that community members are less forthcoming in assisting the Santa Cruz
Sheriff’s Office if it were viewed as an extension of [ICE].” Rosen declared: “Fear of
deportation by victims, witnesses, and families and friends of undocumented victims and
witnesses has a toxic effect on our ability to detect and prosecute crime, thereby making
the entire community less safe.” These declarations support the Legislature’s finding that
lack of trust between immigrants and law enforcement is detrimental to public safety.
              Immigrants live throughout the State of California and, as the Legislature
found, are a large portion of its population. Law enforcement agencies throughout the
state interact with immigrants. The need for immigrants to report crimes, work with law
enforcement, and serve as witnesses, is therefore a statewide, and not purely local,
concern.
              Public health is a matter of statewide concern (City of Watsonville v. State
Dept. of Health Services (2005) 133 Cal. App. 4th 875, 886), as is education (Butterworth
v. Boyd (1938) 12 Cal. 2d 140, 152; Madsen v. Oakland Unified Sch. Dist. (1975) 45
Cal. App. 3d 574, 578). The Legislature’s finding that immigrant community members
might be deterred from seeking health care or attending school if local law enforcement
were “entangled with federal immigration enforcement” raises an issue of statewide
concern. Goldstein, the Sonoma County Counsel, declared that after the devastating
wildfires in Sonoma County in October 2017, immigrant families avoided interacting
with local, state, and federal government agencies for fear of federal immigration raids.
              The treatment and welfare of immigrants, whatever their status, is a matter
of statewide concern. (See e.g., Gov. Code, § 7285, subd. (a) [“All protections, rights,
and remedies available under state law, except any reinstatement remedy prohibited by
federal law, are available to all individuals regardless of immigration status who have

                                            37
applied for employment, or who are or who have been employed, in this state”].) As the
Legislature found, “[a]lmost one in three Californians is foreign born and one in two
children in California has at least one immigrant parent.” (Id., § 7284.2, subd. (a).) The
health, education, and legal treatment of a group of people of this size and residing
throughout the state is, virtually by description, a matter of statewide concern.
              Finally, we conclude the protection of the constitutional rights of California
residents is a matter of paramount statewide concern. The State of California has a
constitution which guarantees and protects certain rights to all people. (Cal. Const., art. I,
§ 1 [“All people are by nature free and independent and have inalienable rights”].) The
Legislature found that state and local participation in federal immigration enforcement
programs would create the risk that California residents would suffer violations of their
constitutional rights. Guaranteeing rights and protections afforded by the state
constitution is a matter of statewide concern.
              Uniform application of the CVA throughout the state is necessary to ensure
it adequately addresses these statewide concerns. “If every city and county were able to
opt out of the statutory regime simply by passing a local ordinance, the statewide goal[s]
of [public safety, better law enforcement, and protection of constitutional rights] would
surely be frustrated.” (Fiscal v. City and County of San Francisco (2008) 158
Cal. App. 4th 895, 919.)
              Evidence was presented to the trial court to support the need for uniform
application of the CVA. In opposition to the City’s Petition for writ of mandamus,
Professor Wong, an expert on immigration policy, prepared and submitted a declaration
describing the results of his recent academic survey of 158 undocumented Mexican
nationals in Southern California. On the matter of opting out of the CVA, Wong
presented two conclusions. First, he concluded: “When undocumented immigrants hear
about the [CVA], they have [a] deeper belief that California’s laws can protect them, their
families, and their communities, and they have more trust that California’s laws can

                                             38
protect the confidentiality of witnesses to crimes even if they are undocumented. These
beliefs are severely eroded when undocumented immigrants hear that some cities in
California want to opt out of the [CVA].” Second, he concluded: “When undocumented
immigrants hear about the [CVA], they are more likely to engage with a broad range of
public institutions, including being more likely to report crimes that they witness to the
police, being more likely to report crimes that they are victims of to the police, use public
services (e.g., go to City Hall) that requires them to give their personal contact
information, do business (e.g., open a bank account, get a loan) that requires them to give
their personal contact information, participate in public events where police may be
present, and report wage theft by their employer. When undocumented immigrants hear
that some cities in California want to opt out of the [CVA], this has wide-ranging chilling
effects as they become significantly less likely to engage with public institutions,
including law enforcement.”
              The fact that California is highly urbanized and integrated makes uniform
statewide application of the CVA all the more critical. Over 37 years ago, the California
Supreme Court recognized “[o]ur society is no longer a collection of insular
communities” and “[c]ommunities today are highly interdependent.” (Baggett, supra, 32
Cal.3d at p. 140.) Cities in large and even medium-sized metropolitan areas flow
seamlessly into one another and millions of people pass through them daily along
freeways and intercity thoroughfares. As the Attorney General points out, the City police
department not only protects the City’s nearly 200,000 residents, but “millions of visitors
each year.” Police officers, including those employed by the City, have authority “any
place in the state.” (Pen. Code, § 830.1, subd. (a).) If a charter city were allowed to opt
out of the CVA, the effect would not be limited to the city’s residents but would extend
beyond the city’s boundaries.
              In support of the petition for writ of mandamus, the City submitted a
declaration from its police chief, Handy, who severely criticized the CVA. He declared:

                                             39
(1) the CVA limited and interfered with the City’s ability to operate its jail; (2) tactical
use of immigration in policing is an important law enforcement tool; (3) the CVA placed
restrictions on law enforcement that allow criminals to be released into communities;
(4) the CVA interfered with a contract the City police department had with ICE to
participate in joint operations, and (5) the CVA interfered with effective law enforcement
and limited the discretion of the City’s police officers to work cooperatively with the
Department of Homeland Security, including ICE. Chief Handy also declared that before
passage of the CVA, “[t]here was not a sense in the immigrant community that the trust
of Huntington Beach Police Department was eroded because the Police Department
utilized the services of Federal Immigration Authorities.”
              Handy’s credentials and experience are impressive, and his service is to be
commended. His declaration does not, however, alter our conclusion the CVA addresses
a matter of statewide concern. Handy’s statement about the degree of trust the immigrant
community has in the City’s police force is made without any facts or studies in support.
Most importantly, Handy’s declaration must be considered against the Legislature’s
thorough and detailed findings (to which we accord great weight), the evidence cited in
the legislative history of the CVA (such as the research report from the University of
Illinois at Chicago), Wong’s declaration, and the declarations of the four law enforcement
officials that had been prepared for the federal court action. Weighed against that record,
Handy’s declaration does not convince us the CVA addresses strictly local concerns.

D. Part Four: The CVA Is Reasonably Related to the Statewide Concerns.
              The fourth part of the analytical framework directs us to determine
“whether the law is ‘reasonably related to . . . resolution’ of [the statewide] concern
[citation] and ‘narrowly tailored’ to avoid unnecessary interference in local governance.”
(City of Vista, supra, 54 Cal.4th at p. 556.) “[T]he state law must be reasonably related to
the issue at hand and limit the incursion into a city’s municipal interest.” (Lippman v.


                                              40
City of Oakland (2017) 19 Cal.App.5th 750, 765.) All that is required is a “direct,
substantial connection between the rights provided by the [CVA] and the Legislature’s
asserted purpose.” (Baggett, supra, 32 Cal.3d at p. 140.)
               The CVA, in particular section 7284.6, is reasonably related to the
statewide concerns of effective policing, public health and safety, prudent use of public
resources, and protection of constitutional rights. Section 7284.6 limits or prohibits
certain law enforcement activities, such as inquiring into immigration status and placing a
person on an immigration hold, that erode trust between immigrants and the police.
Section 7284.6 thereby encourages both immigrants and nonimmigrants to report crimes,
work with law enforcement, and serve as witnesses. These restrictions are not only
related to public safety, but make it more likely that immigrants and others will seek
education and medical care. By prohibiting local law enforcement agencies from
participating in arrests based on civil immigration warrants, assisting immigration
authorities in warrantless searches near the United States border, performing the
functions of an immigration agent, and providing office space to immigration agents,
section 7284.6 works to ensure that public law enforcement resources are dedicated to
fighting state-law crimes, which pose a greater threat to the safety of California
communities.
               What the CVA does not do demonstrates it is narrowly tailored and does
not intrude unnecessarily into municipal interests. In particular, section 7284.6,
subdivision (b) lists those activities the CVA does not prevent local law enforcement
from undertaking. Those activities are engaging in activity related to enforcement of title
8 of the United States Code section 1326(a) (reentry of removed aliens), responding to a
request from immigration authorities for information about a specific person’s criminal
history if otherwise permitted by state law, and participating in a joint law enforcement
task force so long as the primary purpose of the task force is not immigration
enforcement. (§ 7284.6, subd. (b)(1), (2) & (3).) Section 7284.6, subdivision (e)

                                             41
expressly states the CVA does not prohibit or restrict a government entity or official from
sending to or receiving from federal immigration authorities information regarding a
person’s citizenship and immigration status.
              The restrictions placed on local law enforcement agencies by section
7284.6 must be read in conjunction with Government Code section 7282.5. Section
7284.6, subdivision (a)(1)(C) prohibits a local law enforcement agency from providing
information about a person’s release date from incarceration unless that information is
public or provided in response to a notification request from immigration authorities in
accordance with Government Code section 7282.5. Section 7284.6, subdivision (a)(4)
prohibits a local law enforcement agency from transferring a person to immigration
authorities unless authorized by judicial warrant or a probable cause determination, or in
accordance with section 7282.5. It is significant that section 7282.5, subdivision (a)
provides that a law enforcement official (defined to include an official charged with
operating jails) may engage in the activities described in section 7284.6, subdivisions
(a)(1)(C) and (a)(4) when the person being held has been convicted of any one of dozens
                              5
of specified state-law crimes, is registered on the California Sex and Arson Registry, or
has been convicted of a federal crime that meets the definition of an aggravated felony.
              Reading section 7284.6, subdivisions (a)(1)(C) and (a)(4) with Government
Code section 7282.5 shows the Legislature narrowly tailored the CVA to address
legitimate public safety and other statewide concerns and not to thwart the ability of state
and local law enforcement to transfer dangerous felons to federal immigration officials.
The CVA does not prohibit all local law enforcement activity related to immigration or a




5
  These crimes include all of those identified in Penal Code sections 1192.7, subdivision
(c) and 667.5, subdivision (c); “a felony punishable by imprisonment in the state prison”;
and a host of other felonies and misdemeanors punishable as either a misdemeanor or a
felony. (Gov. Code, § 7282.5, subd. (a)(1), (2) & (3).)

                                             42
person’s immigration status, but only prohibits such activity to the extent necessary to
resolve the statewide concerns identified by the Legislature.
              The City’s only argument regarding the fourth step of the analytical
framework is the CVA exempts the California Department of Corrections and
Rehabilitation (CDCR) from its mandates. The City argues the CVA leaves intact Penal
Code section 5026, which requires the CDCR to provide federal immigration authorities
the “use of prison facilities, transportation, and general support, as needed, for the
purposes of conducting and expediting deportation hearings and subsequent placement of
deportation holds on undocumented aliens who are incarcerated in state prison.” (Ibid.)
“In other words,” the City argues, “the CDCR is required under state law to do what [the
CVA] otherwise purports to prohibit all Charter Cities’ police departments from doing.”
              Section 7284.6 applies to all “California law enforcement agencies,” which
is defined to include “a state or local law enforcement agency” but to exclude the CDCR.
                                  6
(Gov. Code, § 7284.4, subd. (a).) The exclusion of the CDCR from section 7284.6 is
rationally related to the CVA’s purpose of encouraging immigrants to report crimes,
cooperate with the police, and serve as witnesses. The CDCR operates California’s state
prison system (Gov. Code, § 12838 et seq.) and is not involved in workaday law
enforcement activities. Persons subject to CDCR authority already are convicted felons.
In addition, if the CDCR were subject to section 7284.6, it nonetheless would be able
pursuant to Government Code section 7282.5 to provide information regarding release
dates and transfer people to immigration authorities.
              Further, the CDCR is bound by the CVA provisions set out in Government
Code section 7284.10. The CDCR must obtain written consent from an inmate before
allowing ICE to interview him or her and notify any inmate in custody that ICE has
issued a hold, transfer, or notification request for that person. (Id., § 7284.10, subd.
6
  Section 7284.6, subdivision (f) preserves a California law enforcement agency’s right
to assert its own jurisdiction over criminal law enforcement matters.”

                                             43
(a)(1) & (2).) The CDCR must not restrict, solely on the basis of immigration status, an
inmate’s access to education or rehabilitation programs or opportunities to earn credits,
and must not consider citizenship or immigration status in determining an inmate’s
custodial classification level. (Id., subd. (b)(1) & (2).)

E. Conclusion
              We conclude, based on our application of the four-part analytical
framework set forth in City of Vista and California Fed. Savings, section 7284.6 does not
unconstitutionally infringe a charter city’s rights under Section 5(b) to constitute,
regulate, and govern a city police force or to compensate city employees. This
conclusion means we need not address the Attorney General’s argument based on the
doctrine of state preemption of local regulation.

                                       DISPOSITION
              The judgment is reversed and the matter is remanded with directions to
deny the petition for writ of mandamus and enter judgment in favor of Appellant.
Appellant to recover costs on appeal.




                                                    FYBEL, ACTING P. J.

WE CONCUR:



IKOLA, J.



GOETHALS, J.




                                              44